Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 10, 2018

The Court of Appeals hereby passes the following order:

A18A1271. JARAD ELVIS MCCOY v. THE STATE.

      In 2013, Jarad Elvis McCoy pled guilty to three counts of theft by receiving
stolen property for acts he committed in 2010. The trial court imposed three
concurrent sentences of ten years in prison. The record contains no indication that
McCoy filed a direct appeal from the judgment of conviction.
      In 2017, McCoy filed a motion to correct void sentence, claiming that he was
improperly sentenced as a recidivist because he had fewer than the three prior felony
convictions necessary for recidivist sentencing. The trial court denied the motion, and
McCoy filed this appeal. We, however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does not
allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). “Whether a sentence
amounts to punishment that the law does not allow depends not upon the existence
or validity of the factual or adjudicative predicates for the sentence, but whether the
sentence imposed is one that legally follows from a finding of such factual or
adjudicative predicates.” von Thomas v. State, 293 Ga. 569, 571-572 (2) (748 SE2d
446) (2013) (punctuation omitted). When a sentence falls within the statutory range
of punishment, it is not void and is not subject to modification beyond the time
provided in OCGA § 17-10-1 (f). Jones, 278 Ga. at 670. A direct appeal may lie from
an order denying a motion to vacate a void sentence only if the defendant raises a
colorable claim that the sentence is, in fact, void. See Harper v. State, 286 Ga. 216,
217 (1) n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009).
      McCoy has failed to raise a colorable claim that his sentences are void. The
existence and validity of three prior felony convictions are necessary predicates to the
imposition of a recidivist sentence under OCGA § 17-10-7 (c). von Thomas, 293 Ga.
at 572 (2). However, a claim that the State failed to prove the existence or validity of
a prior conviction may be waived and therefore does not present a colorable claim
that an ensuing enhanced sentence is void. Id. at 572-573 (2). McCoy’s argument that
he did not have the three prior felony convictions required to impose a recidivist
sentence under OCGA § 17-10-7 (c) challenges the existence or validity of the factual
predicates for the sentences and thus is not a claim that the court imposed a
punishment not allowed by law.
      Moreover, even if McCoy erroneously had been deemed a recidivist in this
case, a trial court may impose a sentence of ten years for theft by receiving stolen
property for acts committed in 2010. See OCGA §§ 16-8-7; 16-8-12 (2010); see
Searcy v. State, 162 Ga. App. 695, 698 (2) (291 SE2d 557) (1982) (this Court applies
the sentencing law in effect at the time the crime was committed). Thus, McCoy’s
sentences are not more severe than the law allows, and are not void. See Brown v.
State, 295 Ga. App. 66, 67-68 (670 SE2d 867) (2008).
      Accordingly, this appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/10/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.